    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 1 of 27




UNITED STATES DISTRICT COURT
                                                          SEP 1 6 2019
WESTERN DISTRICT OF NEW YORK


                                                              DISTRISJ-
STEUBEN FOODS,INC.,

                Plaintiff,

           V.                                I:I0-CV-00780EAW


OYSTAR USA,INC., et al,

                Defendants.



STEUBEN FOODS,INC.,

                Plaintiff,


           V.                                I:I0-CV-0078I LAW


SHIBUYA HOPPMANN CORP., SHIBUYA
KOGYO CO. LTD, and HP HOOD LLC,

                Defendants.



STEUBEN FOODS,INC.,

                Plaintiff,

           V.                                I:I2-CV-00904 LAW


GEA PROCESS ENGINEERING,INC., and GEA
PROCOMAC S.P.A.,

                Defendants.




                                   -I-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 2 of 27




STEUBEN FOODS,INC.

                     Plaintiff,

              V.                                        1:13-CV-00892EAW


NESTLE, U.S.A.,

                     Defendant.



STEUBEN FOODS,INC.,

                     Plaintiff,

              V.                                        1:13-CV-01118EAW


JASPER PRODUCTS,LLC,

                     Defendant.



                                   INTRODUCTION


      In the above-captioned actions, which have been consolidated for purposes of

discovery and claim construction, plaintiff Steuben Foods, Inc. ("Plaintiff) has sued the

defendants for patent infringement under 35 U.S.C. §§ 100 e? seq. Each matter has been

referred to United States Magistrate Judge Jeremiah J. McCarthy for hearing and

disposition of all non-dispositive motions or applications, supervision of discovery, and to

hear and report upon dispositive motions for consideration by the district judge. (Civil

ActionNo. 1:10-cv-00780(the "Oystar Action"),Dkt. 100; Civil Action No l:10-cv-00781



                                            -2-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 3 of 27




(the "Shibuya Action"), Dkt. 112; Civil Action No. 12-cv-00904(the"GEA Action"), Dkt.

82; Civil Action No. l:13-cv-00892 (the "Nestle Action"), Dkt. 18; Civil Action No. 13-

cv-01118(the "Jasper Action"), Dkt. 18).

       On June 1, 2018, defendants in the Oystar Action, the GEA Action, the Nestle

Action, and the Jasper Action jointly moved for partial summary judgment pursuant to

Federal Rule of Civil Procedure 56. (Oystar Action, Dkt. 292; GEA Action, Dkt. 506;

Nestle Action, Dkt. 335; Jasper Action, Dkt. 245). That same day, defendants in the

Shibuya Action filed their own motion for summaryjudgment. (Shibuya Action,Dkt. 399).

On October 1, 2018, Judge McCarthy issued a Report and Recommendation (Oystar

Action, Dkt. 320; Shibuya Action, Dkt. 424; GEA Action, Dkt. 536; Nestle Action, Dkt.

365; Jasper Action, Dkt. 272)(the "R&R")recommending that the pending motions for

summary judgment be "granted to the extent of invalidating claim 40 of [United States

Patent No.6,536,188] and limiting the sterilant in the other 'aseptically disinfecting' claims

to hydrogen peroxide, but otherwise be denied." (R&R at 12-13)^

       Plaintiff filed objections to the R&R in each of the actions. (Oystar Action, Dkt.

329; Shibuya Action, Dkt. 434; GEA Action, Dkt. 548; Nestle Action, Dkt. 365; Jasper

Action, Dkt. 272)(hereinafter "Plaintiffs Objections"). Objections have also been filed

by defendants HAMBA Filltec GmbH & Co.KG, OYSTAR Group, OYSTAR Hamba,


'      Consistent with Judge McCarthy's practice in the R&R, and for the avoidance of
confusion given the multiple dockets at issue, page references in this Decision and Order
are to those found on the original documents, and not to those generated by the Court's
Case Management/Electronic Case Files system.
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 4 of 27




OYSTAR North America-Edison, Inc., and Oystar USA, Inc. (collectively the "Oystar

Defendants")(Oystar Action, Dkt. 327), defendant Kan-Pak, LLC ("Kan-Pak")(Oystar

Action, Dkt. 328), and defendants Shibuya Hoppmann Corporation, Shibuya Kogyo Co.,

Ltd., and HP Hood LLC (collectively the "Shibuya/Hood Defendants")(Shibuya Action,

Dkt. 435).

       For the reasons set forth below, the Court declines to adopt the R&R, and instead

finds that there are outstanding issues of material fact as to whether claim 40 of United

States Patent No. 6,536,188 is invalid for lack of a written description. The Court further

finds that, because the R&R's claim construction analysis is inextricably intertwined with

the analysis of claim 40's validity, construction of the term "aseptically disinfecting," as

used in the patents in suit, is not currently ripe for the undersigned's review. The Court

accordingly denies the pending motions for summary judgment without prejudice to

renewal on a more fully developed record.

                 FACTUAL AND PROCEDURAL BACKGROUND

       Additional factual and procedural background related to the instant actions is set

forth in the R&R, familiarity with which is assumed for purposes of this Decision and

Order. The Court has summarized the salient information here for ease of reference.

       Plaintiff is the owner of several patents related to methods for aseptically bottling

and packaging sterilized food products, including United States Patent No.6,945,013 (the

"'013 Patent"), United States Patent No. 6,702,985 (the '"985 Patent"), United States
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 5 of 27




Patent No. 6,481,468 (the '"468 Patent"), and United States Patent No. 6,536,188 (the

"'188 Patent"). (See Oystar Action, Dkt. 238 at 1). Numerous claims in the patents in suit

use the term "aseptically disinfecting," the construction of which relates to the conclusions

set out in the R&R.(R&R at 1)("This Report and Recommendation addresses the question

of whether the phrase 'aseptically disinfecting,' contained in several claims ofthe patents

in suit, can be validly construed and/or applied to cover the use of a sterilant known as

oxonia[.]").

       The '188 Patent(among others) provides background information that helps put in

context some ofthe issues in this litigation. As explained in the '188 Patent,"[pjackaged

food products can generally be categorized as high acid products . . . or low acid

products[.]" ('188 Patent col. 1,11.22-23). Unlike high acid products that naturally inhibit

bacterial growth, low acid products must use "more stringent packaging techniques" to

extend their shelf lives, and "often require[] refrigeration of the product at the point of

sale." (Id. col. 1,11. 23-28). Aseptic packaging is a means of significantly extending the

shelflife oflow acid products and involves the use ofpresterilized containers in a sterilized

environment. (Id. col. 1, 11. 38-45). The FDA regulates aseptic packaging within the

United States and requires the use of an FDA-approved sterilant and satisfaction of various

other quality control measures. (See id. col. 1,1. 46-54).

       The patents in suit define the term "aseptic" as "the United States 'FDA level of

aseptic.'" Nestle USA,Inc. v. Steuben Foods, Inc., 686 F. App'x 917,919(Fed. Cir. 2017)


                                             -5-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 6 of 27




(quoting the '013 Patent col. 1 1. 67-coI 2. 1. 2, col. 4 11. 28-29). The Federal Circuit has

construed "FDA level of aseptic" as defined by "FDA regulations related to aseptic

packaging." Id. One such regulation is 21 C.F.R. § 113, which states in relevant part that

"[ajseptic processing and packaging means the filling of a commercially sterilized cooled

product into presterilized containers, followed by aseptic hermetical sealing, with a

presterilized closure, in an atmosphere free of microorganisms," and that "commercial

sterility" is achieved by the application of"heat, chemical sterilant(s), or other appropriate

treatment." 21 C.F.R. § 113(a),(e)(2). At the time the patents in suit were filed, the only

FDA approved chemical sterilant was hydrogen peroxide. Oxonia, which is a combination

of hydrogen peroxide and peroxyacetic acid, and which is used as a sterilant by certain of

the defendants in these actions, was not FDA-approved at the relevant time. {See R&R at

1-3). Nevertheless, the specifications of several of the patents in suit state that either

hydrogen peroxide or oxonia may be used as a sterilant. {See id. at 4). Moreover, claim

40 of the '188 Patent specifically describes a method of aseptic packaging wherein the

sterilant is oxonia. ('188 Patent at col. 6,11. 14-15, 25-26).

       At his deposition, Thomas D. Taggart ("Taggart"), the listed inventor for each of

the patents in suit, was asked whether the term "aseptically disinfecting" requires the use

of an FDA-approved sterilant and he responded that it did. {See GEA Action, Dkt. 427-11

(hereinafter the "Taggart EBT") at 385:25-386:7 ("Q: In your patents you use the term

'aseptically disinfecting'.... As you understand the term 'aseptic disinfecting,' does that
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 7 of 27




require the use ofan FDA-approved sterilant?... A: Yes. That's what I think it's supposed

to mean."). As Judge McCarthy noted in the R&R,the relevant patent specifications also

indicate that "[f]or the aseptic packaging of food products, an aseptic filler must ... use

an FDA(Food and Drug Administration)approved sterilant." {Id. at 3(quoting '013 patent

col. 1,11.48-50;'188 patent col. 1,11. 46-48)).

       Taggart further testified at his deposition that prior to filing the relevant patent

applications, he had never used oxonia as a sterilant, nor did he have any knowledge

regarding oxonia's effectiveness as a sterilant. {See Taggart EBT at 232:10-233:3)^. For

example, when asked whether peroxyacetic acid could achieve a "6-log reduction in spore

organisms,"^ Taggart replied that he "would think that it could" but that this was "just an

opinion." {Id. at 173:23-174:10). Taggart further stated that he had never seen oxonia's

components used "in a vaporized form as a container sterilant" and that he did not know

whether oxonia's components could "be applied in a vapor form and receive approval from

the FDA." {Id. at 172:9-12, 173:5-8).




^      Throughout his deposition testimony, Taggart frequently referred to "peracetic
acid." As Judge McCarthy noted in the R&R,the parties have agreed that "peracetic acid"
is synonymous with "peroxyacetic acid," which is one ofthe components of oxonia.(R&R
at 4 n.6).

^      Taggart had testified earlier that at the time the patents in suit were written, the FDA
required a 6-log reduction in spore organisms to qualify as aseptic sterilization. (Taggart
EBT at 28:7-15).
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 8 of 27




       Judge McCarthy held a Markman''hearing on January 31,2018,in order to consider

the construction ofthe term "aseptically disinfecting" as used in the patents in suit. {See

Oystar Action, Dkt. 273). Thereafter, on February 13, 2018, Judge McCarthy issued a

notice pursuant to Federal Rule of Civil Procedure 56(f)(3)^ in which he indicated that

although he and the parties "had planned to defer consideration ofvalidity issues until after

claim construction," it "appear[ed] to [him] that the phrase 'aseptically disinfecting' ...

cannot be properly construed without also considering certain validity issues, namely

enablement and utility." (Oystar Action,Dkt. 275; Shibuya Action,Dkt.376; GEA Action,

Dkt. 486; Nestle Action, Dkt. 318; Jasper Action, Dkt. 228) (the "First Rule 56(f)(3)

Notice"). Judge McCarthy further gave the parties notice of facts that appeared to be

undisputed, and set forth legal reasoning as to why, in his view, these undisputed facts

rendered claim 40 ofthe'188 Patent invalid for lack ofenablement and utility and required

that the phrase "aseptically disinfecting" in all other relevant claims of the patents in suit

be limited to the use of hydrogen peroxide. (First Rule 56(f)(3) Notice at 2-6). Judge

McCarthy ordered the parties to, on or before March 6, 2018,"show cause why summary

judgment should not be granted:(1) declaring claim 40 of the '188 Patent to be invalid,

and (2) limiting the meaning of the phrase 'aseptically disinfecting' as used in the other

patent claims to those methods using hydrogen peroxide as the sterilant." {Id. at 6). Judge


       Markman v. Westview Instruments, Inc., 517 U.S. 370, 384(1996).

^      Pursuant to Rule 56(f)(3), the Court may "consider summary judgment on its own
after identifying for the parties material facts that may not be genuinely in dispute."
                                             -8-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 9 of 27




McCarthy subsequently moved the response deadline to March 20,2018. (See, e.g., Oystar

Action, Dkt. 276).

       The parties filed responses to the First Rule 56(f)(3) Notice on March 20, 2018.

(Oystar Action, Dkt. 278; Oystar Action, Dkt. 279; Shibuya Action, Dkt. 382; Shibuya

Action, Dkt. 383; GEA Action, Dkt. 490; GEA Action, Dkt. 491; GEA Action, Dkt. 492;

Nestle Action, Dkt. 321; Nestle Action, Dkt. 322; Jasper Action, Dkt. 231; Jasper Action,

Dkt. 232). On April 3, 2018, Judge McCarthy issued a second Rule 56(f)(3) notice.

(Oystar Action,Dkt. 283; Shibuya Action, Dkt. 388; GEA Action, Dkt.497;Nestle Action,

Dkt. 326; Jasper Action, Dkt. 236)(the "Second Rule 56(f)(3) Notice"). In the Second

Rule 56(f)(3) Notice, Judge McCarthy explained that although the First Rule 56(f)(3)

Notice had focused on enablement and utility, "a separate question is whether Taggart

actually invented a system utilizing oxonia - that is, whether he both conceived the

invention and reduced it to practice." (Id. at 1). Judge McCarthy explained that he had

"tentatively conclude[d] that the record clearly and convincingly demonstrates" that

Taggart had neither conceived nor reduced to practice the use of oxonia as a sterilant, that

claim 40 ofthe '188 Patent is invalid, and that"even ifthe phrase 'aseptically disinfecting'

can be construed to include oxonia as the sterilant, the patents cannot validly be applied to

its use." (Id. at 5).

       On April 20, 2018, Judge McCarthy entered a Decision and Order setting forth his

preliminary construction of the term "aseptically disinfecting." (Oystar Action, Dkt. 287;



                                             -9-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 10 of 27




Shibuya Action, Dkt. 392; GEA Action, Dkt. 501; Nestle Action, Dkt. 330; Jasper Action,

Dkt. 240) (the "Claim Construction D&O"). In the Claim Construction D&O, Judge

McCarthy concluded as follows: (1) "aseptically disinfecting" cannot be construed to

preclude the use ofoxonia; and(2)the term "aseptically disinfecting" is properly construed

"to mean the use of a sterilant capable of being approved by the FDA, as of the effective

patent filing date, to satisfy the 'FDA level of aseptic' defined by the Federal Circuit in

Nestle USA. Inc. v. Steuben Foods. Inc.. 686 Fed. App'x 917, 918-19 (Fed. Cir. 2017)."

{Id. at 2-5). Judge McCarthy further explained that, based on the record before him, he did

not believe that the patents in suit contained a valid written description of a packaging

method using oxonia as a sterilant. {Id. at 6-11). The Claim Construction D&O indicated

that it was not a final document and that Judge McCarthy's construction of the term

"aseptically disinfecting" would ultimately be incorporated into a report and

recommendation. {Id. at 1 n.2).

       On April 30, 2018, Judge McCarthy ordered Defendants to file any motions "for

summary judgment based upon invalidity for insufficient written description" by no later

than June 1,2018. (Oystar Action, Dkt. 290; Shibuya Action, Dkt. 395; GEA Action, Dkt.

504; Nestle Action, Dkt. 333; Jasper Action, Dkt. 243). Defendants filed their partial

summary judgment motions on June 1, 2018. (Oystar Action, Dkt. 292; Shibuya Action,

Dkt. 399; GEA Action, Dkt. 506; Nestle Action, Dkt. 335; Jasper Action, Dkt. 245). On

July 10, 2018, Plaintiff filed a motion pursuant to Federal Rule of Civil Procedure 56(d)


                                           -10-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 11 of 27




for discovery related to Defendants' pending partial summary judgment motions. (Oystar

Action, Dkt. 299; Shibuya Action, Dkt. 404; GEA Action, Dkt. 513; Nestle Action, Dkt.

343; Jasper Action, Dkt. 251). Judge McCarthy issued a Decision and Order denying the

request for discovery on July 11, 2018. (Oystar Action, Dkt. 302; Shibuya Action, Dkt.

407; GEA Action, Dkt. 516; Nestle Action, Dkt. 346; Jasper Action, Dkt. 254).

       That same day. Judge McCarthy issued a third Rule 56(f)(3)notice. (Oystar Action,

Dkt. 303; Shibuya Action, Dkt. 408; GEA Action, Dkt. 517; Nestle Action, Dkt. 347;

Jasper Action, Dkt. 255)(the "Third Rule 56(f)(3) Notice"). In the Third Rule 56(f)(3)

Notice, Judge McCarthy explained that his "sole focus" in considering whether partial

summary judgment in Defendants' favor was warranted would be "on whether Thomas

Taggart invented a method for aseptically disinfecting containers using oxonia as a

sterilant." {Id. at 1). Judge McCarthy incorporated by reference the Second Rule 56(f)(3)

Notice, the Claim Construction D&O, and Defendants' motions for partial summary

judgment"to the extent that those motions relate to invention by Mr. Taggart," and ordered

Plaintiff to "show cause why summary judgment of invalidity should not be entered[.]"

{Id. at 2).

       Plaintiff filed its response to the Third Rule 56(f)(3) notice on August 24, 2018

(Oystar Action,Dkt. 307; Shibuya Action,Dkt.412; GEA Action,Dkt. 521;Nestle Action,

Dkt. 351; Jasper Action, Dkt. 259), and Defendants filed replies on September 14, 2018

(Oystar Action, Dkt.312; Oystar Action, Dkt.313; Shibuya Action,Dkt.417;GEA Action,


                                           -11-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 12 of 27




Dkt. 529; Nestle Action, Dkt. 358; Jasper Action, Dkt. 264; Jasper Action, Dkt. 265).

Judge McCarthy held oral argument on September 19, 2018. (See, e.g., Oystar Action,

Dkt. 314).

       Judge McCarthy issued the R&R on October 1, 2018. (Oystar Action, Dkt. 320;

Shibuya Action, Dkt. 424; GEA Action, Dkt. 536; Nestle Action, Dkt. 365; Jasper Action,

Dkt. 272). The R&R reaches the following conclusions: (1) the phrase "aseptically

disinfecting ... cannot validly cover the use of oxonia as the sterilant";(2)as ofthe filing

date of the patents in suit, Taggart could not have satisfied the FDA's requirements for

approval of oxonia as a sterilant; (3) Taggart did not adequately describe the invention

defined in claim 40 ofthe '188 Patent^; and(4)"those aseptically disinfecting claims which

do not identify the sterilant should be construed to preserve their validity by limiting the

sterilant to hydrogen peroxide, the only sterilant which has been properly described." (Id.

at 2-12). Based on these conclusions,the R&R recommends granting Defendants' motions

for partial summary judgment to the extent of finding claim 40 ofthe '188 Patent invalid

and limiting the term "aseptically disinfecting" to the use of hydrogen peroxide as a

sterilant in all remaining claims ofthe patents in suit. (Id. at 12-13).

       Plaintiff, the Oystar Defendants, Kan-Pak, and the Shibuya/Hood Defendants filed

objections to the R&R on November 2, 2018. (Oystar Action, Dkt. 327; Oystar Action,



^       Claim 40 of the '188 Patent claims "[a] method for aseptically bottling aseptically
sterilized foodstuffs . . . wherein the sterilant is peroxyacetic acid and hydrogen
peroxide[.]" ('188 Patent at col. 6,11. 14-15, 25-26).
                                             -12-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 13 of 27




Dkt. 328; Oystar Action, Dkt. 329; Shibuya Action, Dkt. 435; GEA Action, Dkt. 548;

Nestle Action, Dkt. 365; Jasper Action, Dkt. 272). Responses were filed on December 3,

2018(Oystar Action,Dkt. 330; Oystar Action, Dkt. 331; Oystar Action, Dkt. 332; Shibuya

Action, Dkt. 436; GEA Action, Dkt. 549; GEA Action, Dkt. 550; Nestle Action, Dkt. 376;

Nestle Action, Dkt. 377; Nestle Action, Dkt. 378; Jasper Action, Dkt. 280; Jasper Action,

Dkt. 281), and replies were filed on December 21, 2018 (Oystar Action, Dkt. 336; Oystar

Action, Dkt. 337; Shibuya Action, Dkt. 442; Shibuya Action, Dkt. 443; GEA Action, Dkt.

555; GEA Action, Dkt. 556; Nestle Action, Dkt. 383; Nestle Action, Dkt. 384; Jasper

Action, Dkt. 285; Jasper Action, Dkt. 286). With the Court's permission, sur-replies were

filed in the GEA and Nestle Actions on January 16, 2019. (GEA Action, Dkt. 559; Nestle

Action, Dkt. 388).

       Oral argument on the pending objections was held on February 26, 2019. (See

Oystar Action, Dkt. 342). Post-argument, Plaintiff filed a motion seeking leave to file

supplemental briefing regarding the impact of a May 8, 2019, decision by the Patent Trial

and Appeal Board. (Dkt. 349). The Court granted Plaintiffs motion (Dkt. 350), and the

parties filed supplemental briefs on May 24, 2019. (See Oystar Action, Dkt. 352; Shibuya

Action, Dkt. 457; Shibuya Action, Dkt. 458; GEA Action, Dkt. 571; GEA Action, Dkt.

572; Nestle Action, Dkt. 402; Nestle Action, Dkt. 403; Jasper Action, Dkt. 296; Jasper

Action, Dkt. 297).




                                          -13-
      Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 14 of 27




                                      DISCUSSION


I.     Standard of Review for Reports and Recommendations


       Pursuant to 28 U.S.C. § 636(b)(1)(C), where a party makes specific objections to a

magistrate judge's report and recommendation, the district judge must "make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1)(C). "The Court

reviews unobjected-to findings for clear error." Am. Ins. Co. v. City ofJamestown, 914 F.

Supp. 2d 377, 384(W.D.N.Y. 2012). After conducting its review, the Court may "accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(1)(C).

II.     Legal Standard for Summary Judgment


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574, 586-87(1986)).

       "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact. . . ." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486



                                            -14-
       Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 15 of 27




(2d Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett,477 U.S. 317,322-23(1986)). Once the

moving party has met its burden,the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358(2d

Cir. 2011)). Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown, 654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242, 247-48(1986).

III.     Legal Standard for Claim Construction


         The R&R in this matter involves claim construction issues. As the Supreme Court

has explained:

         The[re] are two elements of a simple patent case, construing the patent and
         determining whether infringement occurred. . . . The first is a question of
         law, to be determined by the court, construing the letters-patent, and the



                                            -15-
      Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 16 of 27




       description ofthe invention and specification ofclaim annexed to them. The
       second is a question of fact, to be submitted to a jury.

Markman v. Westview Instruments, Inc., 517 U.S. 370, 384(1996)(quotation omitted).

       In construing [patent] claims, the analytical focus must begin and remain
       centered on the language ofthe claims themselves, for it is that language that
       the patentee chose to use to particularly point[]out and distinctly claim[]
       the subject matter which the patentee regards as his invention. The words
       used in the claims are examined through the viewing glass ofa person skilled
       in the art. In the absence of an express intent to impart a novel meaning to
       the claim terms, the words are presumed to take on the ordinary and
       customary meanings attributed to them by those of ordinary skill in the art.

Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003)

(quotation and citations omitted). "To ascertain the scope and meaning of the asserted

claims, [a court] look[s] to the words of the claims themselves, the specification, the

prosecution history, and any relevant extrinsic evidence." Ericsson, Inc. v. D-Link Sys.,

Inc., 773 F.3d 1201, 1217-18 (Fed. Cir. 2014). "Claim construction issues are often

dispositive ofthe parties' claims and defenses in a particular case," and the Court therefore

reviews a magistrate judge's claim construction determination de nova where, as here,

objections are made. Fisher-Price, Inc. v. Kids II, Inc., No. l:10-CV-00988 EAW,2015

WL 2401887, at *1 (W.D.N.Y. May 19, 2015).

IV.     Validity of Claim 40 of the '188 Patent


       The primary issue considered by the R&R is whether claim 40 ofthe'188 Patent is

invalid for lack of written description. {See R&R at 7-11). This is also the subject matter

of the pending motions for summary judgment. {See Oystar Action, Dkt. 292; Shibuya



                                            -16-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 17 of 27




Action, Dkt. 399). Moreover, and as discussed further below, the R&R's construction of

the term "asepticaily disinfecting" depends upon and is informed by Judge McCarthy's

assessment of claim 40's validity. As such,the Court considers the validity issue first.

       Plaintiff makes the following objections to the R&R's conclusions regarding the

validity of claim 40 ofthe '188 Patent:(1)the R&R applied an improper legal standard in

determining whether the '188 Patent complied with the written description requirement of

35 U.S.C. § 112 and erroneously concluded that the'188 Patent failed to satisfy the written

description requirement; and (2)the R&R misapplied the standard for summary judgment

in that all reasonable inferences were not drawn in Plaintiffs favor. The Court has

considered these arguments de novo and finds, for the reasons set forth below, that, at this

stage ofthe proceedings, there are genuine issues of material fact as to whether claim '40

is invalid for a lack of written description. The Court accordingly declines to adopt the

R&R.


       A.     Written Description Requirement


       Pursuant to 35 U.S.C. § 112(a), a patent must have a specification that contains:

       [A] written description of the invention, and of the manner and process of
       making and using it, in such full, clear, concise, and exact terms as to enable
       any person skilled in the art to which it pertains, or with which it is most
       nearly connected,to make and use the same, and shall set forth the best mode
       contemplated by the inventor or joint inventor of carrying out the invention.

Id. As the Federal Circuit has explained, § 112(a) contains three separate requirements

that are described "[i]n common parlance ... as the 'written description requirement,' the


                                            -17-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 18 of 27




'enablement requirement,' and the 'best mode requirement,' respectively." Univ. of

Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916,921 (Fed. Cir. 2004). "Although there

is often significant overlap between the three requirements, they are nonetheless

independent of each other." Id. In particular, "the written description requirement retains

independent force, because 'requiring a written description of the invention plays a vital

role in curtailing claims that do not require undue experimentation to make and use, and

thus satisfy enablement, but that have not been invented, and thus cannot be described.'"

Petito V. Puritan's Pride, Inc., 35 F. Supp. 3d 494, 512 (S.D.N.Y. 2014)(quoting Ariad

Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010)). "The essence

ofthe written description requirement is that a patent applicant, as part ofthe bargain with

the public, must describe his or her invention so that the public will know what it is and

that he or she has truly made the claimed invention." AbbVie Deutschland GmbH & Co.,

KG V. Janssen Biotech, Inc., 759 F.3d 1285, 1298(Fed. Cir. 2014).

       To satisfy the written description requirement, the specification must "clearly allow

persons of ordinary skill in the art to recognize that [the inventor] invented what is

claimed." Ariad, 598 F.3d at 1351(quotation omitted and alteration in original). Inherent

in the written description requirement is "the fundamental issue whether [the inventor]

actually invented the subject matter it claimed in the" contested patent. Univ. ofRochester,

358 F.3d at 930 n.lO. The written description requirement accordingly requires that the

specification "show that the inventor actually invented the invention claimed." Ariad, 598



                                            -18-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 19 of 27




F.3d at 1351. As the Federal Circuit has explained, "[r]equiring a written description of

the invention limits patent protection to those who actually perform the difficult work of

invention—^that is, conceive of and complete the final invention. The written description

requirement exists to ensure that inventors do not attempt to preempt the future before it

has arrived." Billups-Rothenberg, Inc. v. Associated Reg'I & Univ. Pathologists, Inc., 642

F.3d 1031, 1036(Fed. Cir. 2011)(intemal quotations and citations omitted). The written

description requirement, "does not demand either examples or an actual reduction to

practice," but does require a "constructive reduction to practice that in a definite way

identifies the claimed invention." Streck, Inc. v. Research & Diagnostic Sys., Inc., 665

F.3d 1269, 1285 (Fed. Cir. 2012)(quotation omitted).

      "It is well established that a patent is presumed valid, and the burden of persuasion

to the contrary is and remains on the party asserting invalidity." PowerOasis, Inc. v. T-

Mobile USA,Inc., 522 F.3d 1299,1303(Fed. Cir. 2008)(quotation omitted). Accordingly,

"invalidating a claim requires a showing by clear and convincing evidence that the written

description requirement has not been satisfied." Invitrogen Corp. v. Clontech Labs., Inc.,

429 F.3d 1052, 1072 (Fed. Cir. 2005) "Compliance with the written description

requirement is a question of fact but is amenable to summary judgment in cases where no

reasonable fact finder could return a verdict for the non-moving party." PowerOasis, 522

F.3d at 1307.




                                           -19-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 20 of 27




       In this case, applying the law described above, Judge McCarthy found that no

reasonable fact finder could conclude that Taggart had actually invented (that is, conceived

and constructively reduced to practice) a method for aseptic packaging using oxonia as a

sterilant as of the date the patents in suit were filed. (R&R at 7-11). Accordingly, Judge

McCarthy concluded that claim 40 of the'188 Patent is invalid for failure to satisfy the

written description requirement. {Id.).

       Having reviewed the record, the R&R, and all the parties' submissions, and upon

de novo review,the Court finds it to be an exceedingly close question whether the evidence

conclusively demonstrates claim 40 of the '188 Patent is invalid for lack of a written

description. Ultimately, mindful that compliance with the written description is a question

offact on which summary judgment is appropriate only in narrow circumstances,the Court

finds that there are outstanding factual issues that cannot be resolved on the instant record.

       Taggarfs testimony (and the other undisputed evidence of record) establishes the

following:(1)the packaging methods described in the patents in suit require the use of a

sterilant that, at a minimum, was capable of achieving FDA approval;(2)as ofthe date the

applications for the patents in suit were filed, oxonia was not an FDA-approved sterilant;

(3) as of the date the applications for the patents in suit were filed, Taggart had no

knowledge as to whether oxonia could achieve the level ofsterilization necessary to satisfy

FDA requirements, but instead stated that if "testing was done and the right data was

presented to the FDA,they might approve it"(Taggart EBT at 227:4-8);(4) Taggart did



                                            -20-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 21 of 27




not do any testing to ascertain nor did he ever know "how long you need to expose the

bottle to [oxonia's components], what temperature the [components] need[] to be or what

the airflows need to be to make [the components] meet FDA standards as a bottle sterilant"

{id. at 229:9-19); and (5) Taggart had no knowledge of the effectiveness of oxonia as a

sterilant {id. at 232:6-13). The Court does not disagree with Judge McCarthy that these

facts seriously call into question whether Taggart was capable of satisfying the written

description with respect to a bottling method in which oxonia was the sterilant.

       However, the Court finds merit in Plaintiffs argument that the record lacks

information regarding the perspective ofa person ofordinary skill in the art, and that further

discovery is required on this point. "The standard for satisfying the written description

requirement is whether the disclosure allows one skilled in the art to visualize or recognize

the identity of the subject matter purportedly described." Alcon Research Ltd. v. Barr

Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014)(quotation and alteration omitted); see

also Ariad, 598 F.3d at 1351 (explaining that "whatever the specific articulation, the test

[for written description] requires an objective inquiry into the four comers of the

specification from the perspective of a person of ordinary skill in the art." (emphasis

added)). In particular, "the critical inquiry is whether the patentee has provided a

description that in a definite way identifies the claimed invention in sufficient detail that a

person of ordinary skill would understand that the inventor was in possession of it at the

time of filing." Alcon, 745 F.3d at 1190-91 (quotation omitted).



                                             -21-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 22 of 27




      In this case,the record is underdeveloped as to what a person of ordinary skill in the

art would have known about oxonia's suitability for use as a sterilant in February of 1999,

when the applications for the patents in suit were filed. In the Court's view, this

underdevelopment of the record prevents a finding of invalidity due to lack of written

description at this stage ofthe proceedings, because what is required to satisfy the written

description requirement "varies with the nature and scope of the invention at issue, and

with the scientific and technologic knowledge already in existence," and the amount of

"descriptive text" needed depends upon "the state ofknowledge in the field and differences

in the predictability of the science." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir.

2005). Moreover, while Taggart's testimony clearly establishes that he did not know

whether his purported "invention" of an oxonia-based system was actually feasible, "an

inventor need not know that his invention will work for conception to be complete."

Burroughs Wellcome Co. v. BarrLabs.,Inc.,40 F.3d 1223,1228(Fed. Cir. 1994). In other

words, because it is not per se necessary that Taggart knew that an oxonia-based aseptic

bottling method could work, and because "[i]n some circumstances, ... a patentee may

rely on information that is well-known in the art for purposes of meeting the written

description requirement,"4/mo'woro Co. v. Int'l Trade Comm 'n,932 F.3d 1342,1359(Fed.

Cir. 2019) (quotation omitted), further discovery into the state of general knowledge

regarding oxonia's suitability as a sterilant at the relevant time is necessary.




                                             -22-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 23 of 27




       To be clear, the Court does not find that claim 40 of the '188 Patent contains a

sufficient written description. To the contrary, Taggart's testimony at a minimum creates

grave doubts that the written description requirement has been (or could have been)

satisfied.   The Court particularly rejects Plaintiffs argument that the language of

originally-filed claim 12 of the '188 Patent (which identifies oxonia as the sterilant)^ is,

standing alone, sufficient to satisfy the written description requirement or, at a minimum,

to preclude entry ofsummaryjudgment. (See Plaintiffs Objections at 16-17). The Federal

Circuit in Medtronic Navigation, Inc. v. BrainLab Medizinische Computersysteme GmbH,

222 F. App'x 952 (Fed. Cir. 2007) rejected the argument that this sort of unelaborated

"minimal one sentence reference" is sufficient to disclose a claimed invention. Id. at 956-

57 (finding patent claim invalid where it contained "a minimal dropping of an unenabled

reference to an undeveloped [optical] system," but the inventor testified that at the time of

his invention he was not "aware of any commercial optical tracking system that was

available," and the specification therefore did not contain "a disclosure ofan optical system

sufficient to support an interpretation ofa claim as including an optical system"(emphasis

added)). Plaintiffs arguments regarding the language of originally-filed claim 12 are

ultimately inconsistent with well-established case law requiring actual invention to comply

with the written description requirement. Were the Court to adopt Plaintiffs argument and



^      Originally filed claim 12 of the'188 Patent was cancelled pursuant to an ex parte
reexamination certificate issued under 34 U.S.C. § 307 on September 12,2013. (iSeeOystar
Action, Dkt. 238-5 at 27-30).
                                            -23-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 24 of 27




hold to the contrary, patentees could effectively preempt future scientific advances by

including in their patent applications unelaborated and untested guesses, resulting in

precisely the kind of"hunting license" the Supreme Court has warned against. Brenner v.

Manson, 383 U.S. 519, 536(1966)("A patent is not a hunting license. It is not a reward

for the search, but compensation for its successful conclusion.").

       The Court further rejects Plaintiffs contention that it was improper for Judge

McCarthy to consider conception and reduction to practice in the context of the written

description requirement. Contrary to Plaintiffs argument that conception and reduction to

practice are relevant only to considerations of priority and inventorship (see Plaintiffs

Objections at 12-15), the Federal Circuit has made it clear that, at a minimum, "a

constructive reduction to practice that in a definite way identifies the claimed invention" is

required to satisfy the written description requirement. Ariad, 598 F.3d at 1352. The

Federal Circuit's recent decision in Centrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360

(Fed. Cir. 2019), confirms this conclusion. In Centrak, the Federal Circuit expressly

considered whether the evidence of record demonstrated that the inventors "did not . . .

constructively reduce to practice a system with [particular] components" in assessing

whether the written description requirement had been satisfied.             Id. at 1366-67.

Accordingly, issues of conception and reduction to practice may be implicated in

ascertaining whether the written description requirement has been satisfied.




                                             -24-
     Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 25 of 27




       Moreover, while Plaintiff is correct that "[t]he filing of a patent application serves

as conception and constructive reduction to practice of the subject matter described in the

application" for purposes of establishing priority of invention, even in that context, the

Federal Circuit has explained that the application must "meet the requirements of . . .

§112[.]" Hyatt v. Boone, 146 F3d. 1348, 1352 (1998). In other words, the case law

establishes that a patent application that satisfies the written description requirement is

adequate proof of conception and constructive reduction of practice; however, this case

law does not apply where the written description requirement has not been satisfied. On a

fuller record, it may well be the case that a person of ordinary skill in the art could not

discern from the language of claim 40 of the '188 Patent that Taggart actually conceived

of, or constructively reduced to practice, an oxonia-based system.

       For all these reasons, and having reviewed the matter de novo, the Court declines,

at this stage of the proceedings, to adopt the R&R's conclusion that claim 40 of the'188

Patent is invalid for lack ofwritten description. The Court further denies, without prejudice

to renewal following additional discovery, the pending summary judgment motions.

V.     Construction of"Asepticallv Disinfecting"


       In addition to assessing the validity of claim 40 of the'188 Patent, the R&R also

addresses the construction of the phrase "aseptically disinfecting," as it is used in the

patents in suit. (See R&R at 2, 11-12). In particular. Judge McCarthy concluded that

"whatever else it may mean, the phrase cannot validly cover the use of oxonia as the



                                            -25-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 26 of 27




sterilant." {Id. at 2).    Judge McCarthy further concluded that "those 'aseptically

disinfecting' claims which do not identify the sterilant should be construed to preserve their

validity by limiting the sterilant to hydrogen peroxide, the only sterilant which has been

properly described." {Id. at 12).

       Judge McCarthy's claim construction analysis was informed by and relied upon his

assessment of claim 40 of the '188 Patent's validity. {See First Rule 56(f)(3) Notice at 1

(explaining that, in Judge McCarthy's view, "the phrase 'aseptically disinfecting' . . .

cannot be properly construed without also considering certain validity issues"); Third Rule

56(f)(3) Notice at 1 (stating that "the court's sole focus at this time will be on whether

Thomas Taggart invented a method for aseptically disinfecting containers using oxonia as

the sterilant")). Importantly,Judge McCarthy did not reach a determination on the "various

constructions of 'aseptically disinfecting'" that the parties had proposed, but instead

reached a more limited conclusion based on his validity analysis. (R&R at 2). Under these

circumstances, given the Court's conclusion that further discovery as to claim 40 of the

'188 Patent's validity is required, the Court does not consider the claim construction issue

ripe for review.     Instead, the Court anticipates that, after further discovery and

consideration of the validity issue on a fuller record. Judge McCarthy will be in a position

to also reassess the claim construction issue, after which time the parties may seek review

from the undersigned if they so choose.




                                            -26-
    Case 1:10-cv-00781-EAW-JJM Document 465 Filed 09/16/19 Page 27 of 27




                                    CONCLUSION


        For the reasons set forth above, the Court declines to adopt the R&R (Oystar

Action, Dkt. 320; Shibuya Action, Dkt. 424; GEA Action, Dkt. 536; Nestle Action, Dkt.

365; Jasper Action,Dkt.272),and denies without prejudice Defendants' motions for partial

summaryjudgment(Oystar Action, Dkt. 292; Shibuya Action,Dkt.399;GEA Action, Dkt.

506; Nestle Action, Dkt. 335; Jasper Action, Dkt. 245).

      SO ORDERED.




                                                 ELIZ.(^
                                                 United States District Judge

Dated: September 16, 2019
       Rochester, New York




                                          -27-
